MoAdam, J.
The action is for $160, a balance due for rent of premises, No. 163 Lafayette avenue, Brooklyn^ under a written lease for a term commencing October 15, 1895, and terminating May 1, 1897.
By one of the covenants of the lease the tenant is to do all repairs to the premises and to keep them in repair. Prior to the execution of the lease, however, the tenant examined the premises and found they needed repairs, and the landlords conceded on the trial, that “ whatever fixing needed to be done ” they would do. It is evident, therefore, that the parties understood that the landlords should first put the premises in good repair, and that by the covenant of the lease the tenant was to keep them in that condition.
On October 3, 1895, four days before the lease was executed, the plaintiffs wrote to the tenant’s mother respecting the house, requesting her to call and make the lease, so that they could “ get the men to work immediately; ” referring, no doubt, to their *630agreement to put the premises in repair. The plaintiffs apparently neglected this duty, for a letter and two postal cards were mailed By them after the lease was executed promising to send the painter and plumbers to attend to whatever was to be done. The action was brought March 19, 1896, and the defendant is said to have abandoned the premises shortly afterward, the exact date not appearing. .
The pleadings were oral, the complaint being “ Rent due,” and the answer, “ General denial. Counterclaim.” The defendant furnished a bill of particulars by order of the court, in amplification of his pleading, in these words.: “ Damage caused by falling of the ceiling in front parlor, the result of defective plumbing known to plaintiffs, and by them agreed to be repaired but neglected, as follows:
Parlor lamp destroyed ................ $35 00
Injury to piano-forte.............'......15 00
Injury to carpet .. .................... 100 00
Injury to' other- furniture . . ............. 40 00
Bric-a-brac and ornaments broken......¡ . 15 00
$205 00.”
The effect of the bill of .particulars was to restrict- the proofs and limit the recovery to matters set forth in it. Bowman v. Smith, 3 Duer, 691; Matthews v. Hubbard, 41 N. Y. 428; 2 Wait’s Pr. 252; Wait v. Borne, 123 N. Y. 592, 608.
The justice admitted, whatever proof the defendant offered upon the items of damage claimed, .and in rendering judgment said: “ The tenant was justified in leaving, and though he cannot recover for the damage he sustained from injury to his. carpets or other property, he is entitled to a reduction of rent caused by the impaired ■ value of the, premises because of the landlord’s failure to repair. Taking into consideration all the testimony, I' think that, in consequence of the landlord’s failure to keep his agreement, the difference in the value of the use of the premises as they were and as the landlord agreed to put them is fairly, at least, the amount sued for.” The justice, therefpre, disallowed every item of damage set forth- in 'the defendant’s bill of particulars and extinguished the plaintiffs’ claim of $160 for rent due. *631according to the terms of the written lease because of the breach of the independent agreement made before the letting to put the premises in repair.
There are two objections fatal to this ruling. In the first place, the damages allowed are not claimed in the bill of particulars, which, by its terms, restricted the counterclaim to the consequences of defective plumbing or negligence. And¿ secondly, there was no evidence offered establishing the difference in dollars and cents between what the premises would have been worth with the repairs made and their actual value without them. If this item of damage had been stated in the bill of particulars, or the parties had, without objection, litigated the same, and the evidence warranted the finding made respecting it, the judgment might be affirmed. But in the absence of evidence upon the subject, except that inferable from the fact that premises in tenantable repair are presumably worth more than premises not in such condition, there is no legal basis for holding that the difference amounts to $160) the amount fixed by the justice, or any other sum.
When the action is for breach of covenant it is well established that the damages to be recovered must not only be averred, but must be shown with reasonable. certainty and not left to speculation and conjecture (Neary v. Bostwick, 2 Hilt. 517, and cases cited), and if not so substantiated the party must be content with nominál damages.
The judgment must, therefore, be reversed and a new trial ordered, with costs to the áppellant to abide the event.
Daly, P. J., and Bischoff, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.